              Case 1:21-cr-00107-RDM Document 44 Filed 05/28/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA



    UNITED STATES OF AMERICA

                                                    Criminal Action No. 21-00107 (RDM)
                    v.

    BRUNO JOSEPH CUA


                     MOTION TO MODIFY CONDITIONS OF RELEASE

         Defendant Bruno Joseph Cua, by and through his attorneys, pursuant to Federal Rule of

Criminal Procedure 46 and 18 U.S.C. § 3142, respectfully requests that this Court enter an order

modifying the terms and conditions of Mr. Cua’s pretrial release to permit limited additional

movement beyond Fulton County, Georgia, and on the property of his residence, as explained

below.

         A video status conference is scheduled in this case on June 2, 2021, at 10:00 a.m.

         Undersigned counsel has contacted the supervising Pretrial Services officer, Officer

Shannon Brewer, who has stated that she sees no issues with respect to the proposed

modifications.1 Assistant United States Attorney Kimberly Paschall has stated that the

government does not oppose the requested modifications, so long as Mr. Cua is informing

Pretrial Services of his movements in advance.

         In support of this motion, Mr. Cua states as follows:

         1.       On March 10, 2021, the Court entered a Memorandum Opinion and Order

granting Mr. Cua’s motion for pretrial release, ordering that he be released on March 16, 2021,



1
 Officer Brewer has stated that she is also available to join the upcoming status conference on
June 2, 2021, by telephone or video, if the Court would like her to do so.
            Case 1:21-cr-00107-RDM Document 44 Filed 05/28/21 Page 2 of 5




subject to conditions. See ECF No. 25 at 16. The Memorandum Opinion and Order attached an

Order Setting Conditions of Release. Id. at Attachment A. Among the release conditions set by

the Court is one restricting his travel to Fulton County, Georgia. See id. at 3 (condition 7(f)). The

order also stated that Mr. Cua “is not restricted from his home’s curtilage and surrounding 3 acre

property, but must always be under supervision of 3rd party custodian.” Id. (condition 7(s)).

       2.       On April 12, 2021, the Court granted in part and denied in part a motion by Mr.

Cua to clarify his conditions of release with respect to employment outside the family property.

See ECF No. 35. The Court denied as moot Mr. Cua’s request to confirm that that he is permitted

to leave his home’s property for employment purposes, subject to his other conditions of release,

noting that the existing order already permitted such employment. Id. at 1, 2. The Court granted

Mr. Cua’s request that his third-party custodian Dr. Cua not be required to remain with Mr. Cua

during his work outside the property. Id. at 2.

       3.       Mr. Cua has now been on pretrial release for more than ten weeks with no

violations. He is working regularly off of his family’s property, and each employer has submitted

a declaration of Mr. Cua’s compliance with his conditions of release.

       4.       Mr. Cua seeks three modifications to the Court’s existing orders setting conditions

of release, as further explained below:

                a.     That he be permitted to travel to and within neighboring Cherokee County,

                Georgia, within the Northern District of Georgia, subject to his other conditions of

                release, including advance approval from Pretrial Services.

                b.     That he be permitted to travel to and from an undeveloped plot of land

                owned by the Cuas in Jasper County, Georgia, which is part of the Middle District




                                                  2
            Case 1:21-cr-00107-RDM Document 44 Filed 05/28/21 Page 3 of 5




                of Georgia, subject to his other conditions of release, including advance approval

                from Pretrial Services.

                c.     That he be permitted to go to the workshop/barn on his home’s property

                without the direct supervision of his third-party custodian, Dr. Cua.

       5.       With respect to travel to and within Cherokee County, Georgia, counsel notes that

the Cuas’ home is just approximately a couple of miles from the border of Cherokee County to

the northeast. Mr. Cua’s grandmother resides in an assisted living facility just over the border in

Cherokee County (about 3.5 miles from the Cuas’ home), which recently reopened to visitors.

Mr. Cua also has additional opportunities for employment at properties in Cherokee County and

potentially could have medical appointments there. Like his other travel outside the home, such

travel to Cherokee County would be subject to advance approval by Pretrial Services.

       6.       With respect to travel to Jasper County, Georgia, Mr. Cua would like to be able to

travel to and work on an undeveloped plot of land owned by his family in Monticello, Georgia,

to assist with work needed to develop the property (e.g., clearing trails and work on a pond on

the property).2 Mr. Cua only seeks permission to travel to and from the property and not more

generally within Jasper County or the Middle District of Georgia, although he would pass

through other counties during the approximately two-hour trip to and from the property. Such

travel would be subject to advance approval by Pretrial Services.

       7.       With respect to the workshop/barn on the property of Mr. Cua’s home, Mr. Cua

frequently needs to go to the outbuilding, which is approximately eighteen yards from the home,

to do chores for his parents. Mr. Cua and Dr. Cua would ask that the current requirement that he




2
  Counsel can provide the exact address of the property to the Court, if needed, but would prefer
to do so by email or under seal for privacy reasons.

                                                 3
               Case 1:21-cr-00107-RDM Document 44 Filed 05/28/21 Page 4 of 5




be under Dr. Cua’s direct supervision be lifted for trips to the workshop/barn. Officer Brewer

reports that she has inspected the outbuilding.

          8.       Counsel has discussed the proposed modifications with Officer Brewer by email.

Officer Brewer has stated that she does not see any issues with the requested modifications.

          9.       Counsel has also emailed with Assistant United States Attorney Kimberly

Paschall. Ms. Paschall has stated that the government does not oppose the requested

modifications, so long as Mr. Cua provides advance notice to Pretrial Services before such

travel.

          Wherefore, for the foregoing reasons, Mr. Cua respectfully requests that the Court enter

the attached order modifying the Order Setting Conditions of Release, as stated above, subject to

the other conditions of release and supervision of Pretrial Services.

                                                       Respectfully submitted,


DATED: May 28, 2021                                    /s/ William E. Zapf
                                                       Jonathan Jeffress (D.C. Bar No. 479074)
                                                       William E. Zapf (D.C. Bar No. 987213)
                                                       KaiserDillon PLLC
                                                       1099 14th Street NW
                                                       8th Floor West
                                                       Washington, DC 20005
                                                       T: (202) 640-2850
                                                       F: (202) 280-1034
                                                       jjeffress@kaiserdillon.com
                                                       wzapf@kaiserdillon.com

                                                       Attorneys for Bruno Joseph Cua




                                                  4
         Case 1:21-cr-00107-RDM Document 44 Filed 05/28/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of May 2021, I filed the foregoing with the Clerk of

the United States District Court for the District of Columbia by using the CM/ECF system,

which system I understand has provided electronic notice counsel of record.



Dated: May 28, 2021                                  /s/ William E. Zapf
                                                     William E. Zapf
